          Case 1:19-cr-00256-NONE-SKO Document 285 Filed 02/05/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00256-NONE-SKO
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   Carlos Javier Felix LOPEZ (1)                       DATE: February 17, 2021
     David Michael MARIN (2),                            TIME: 1:00 p.m.
15   Angel DELGADILLO, Sr. (3),                          COURT: Hon. Shiela K. Oberto
16   Demar Edward MARSHALL (5),
     Armando Acosta TORO (8),
17   Rodrigo SAVALZA (9),
     Jose Guadalupe BOJORQUEZ (10,
18   Monica GUTIERREZ (11),
     Julio Cesar MORENO Garcia (12),
19
                                  Defendants.
20
21
            This case is set for status conference on February 17, 2021. On April 17, 2020, this Court issued
22
     General Order 617, which suspends all jury trials in the Eastern District of California scheduled to
23
     commence before June 15, 2020, and allows district judges to continue all criminal matters to a date
24
     after June 1. This and previous General Orders were entered to address public health concerns related to
25
     COVID-19.
26
            Although the General Orders address the district-wide health concern, the Supreme Court has
27
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
28
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
       STIPULATION REGARDING EXCLUDABLE TIME          1
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00256-NONE-SKO Document 285 Filed 02/05/21 Page 2 of 5


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the
10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

26 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00256-NONE-SKO Document 285 Filed 02/05/21 Page 3 of 5


 1 pretrial continuance must be “specifically limited in time”).

 2                                               STIPULATION

 3          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through defendant’s counsel of record, hereby stipulate as follows:

 5          1.     By previous order, this matter was set for status on February 17, 2021.

 6          2.     By this stipulation, defendants now move to continue the status conference until June 30,

 7 2021, and to exclude time between February 17, 2021, and June 30, 2021, under Local Code T4.

 8          3.     The parties agree and stipulate, and request that the Court find the following:

 9                 a)      The government has represented that the discovery associated with this case is

10          voluminous and includes many thousands of hours of wiretap calls, hundreds of hours of video,

11          hundreds of investigative reports, hundreds of pictures, and extensive other evidence. This case

12          was a multi-agency wiretap investigation that lasted nearly a year. All of this discovery has been

13          either produced directly to counsel and/or made available for inspection and copying.

14                 b)      Counsel for defendant desires additional time consult with his/her client, to

15          review the current charges, to conduct further investigation and research related to the charges, to

16          review discovery, to discuss potential resolution, to evaluate potential pretrial motions.

17                 c)      Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny him/her the reasonable time necessary for effective preparation, taking

19          into account the exercise of due diligence.

20                 d)      The government does not object to the continuance.

21                 e)      Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period of February 17, 2021 to June 30,

26          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

27          T4] because it results from a continuance granted by the Court at defendants’s request on the

28          basis of the Court’s finding that the ends of justice served by taking such action outweigh the

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00256-NONE-SKO Document 285 Filed 02/05/21 Page 4 of 5


 1          best interest of the public and the defendants in a speedy trial.

 2          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: February 3, 2021                                  MCGREGOR W. SCOTT
 8                                                            United States Attorney
 9
                                                              /s/ JEFFREY A. SPIVAK
10                                                            JEFFREY A. SPIVAK
                                                              Assistant United States Attorney
11

12   Dated: February 3, 2021                                  /s/ Ernest Lutz
                                                              Ernest Lutz
13
                                                              Counsel for Defendant
14                                                            Carlos Lopez (1)

15
     Dated: February 3, 2021                                  /s/ Eric Kersten
16                                                            Erick Kersen, Assistant Federal
                                                              Defender
17                                                            Counsel for Defendant
                                                              David Marin (2)
18

19   Dated: February 3, 2021                                  /s/ Martin Taleisnik
20                                                            Martin Taleisnik
                                                              Counsel for Defendant
21                                                            Angel Delgadillo, Sr. (3)

22
     Dated: February 3, 2021                                  /s/ Yan Shrayberman
23                                                            Yan Shrayberman
                                                              Counsel for Defendant
24                                                            Demar Edward Marshall (5)
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
        Case 1:19-cr-00256-NONE-SKO Document 285 Filed 02/05/21 Page 5 of 5

     Dated: February 3, 2021                        /s/ Kevin Rooney
 1                                                  Kevin Rooney
                                                    Counsel for Defendant
 2
                                                    Armando Toro (8)
 3

 4   Dated: February 3, 2021                        /s/ Nicholas Reyes
                                                    Nicholas Reyes
 5                                                  Counsel for Defendant
                                                    Rodrigo Savalza (9)
 6

 7   Dated: February 3, 2021                        /s/ Roger Wilson
                                                    Roger Wilson
 8                                                  Counsel for Defendant
 9                                                  Jose Bojorquez (10)

10
     Dated: February 3, 2021                        /s/ Dan Harralson
11                                                  Dan Harralson
                                                    Counsel for Defendant
12                                                  Monica Gutierrez (11)
13
     Dated: February 3, 2021                        /s/ John Meyer
14                                                  John Meyer
                                                    Counsel for Defendant
15
                                                    Julio Moreno Garcia (12)
16

17                                      FINDINGS AND ORDER
18

19 IT IS SO ORDERED.

20 Dated:    February 5, 2021                           /s/   Sheila K. Oberto   .
21                                             UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
30   PERIODS UNDER SPEEDY TRIAL ACT
